Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowability Notice
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
See Applicant’s Arguments rendered 2/23/2022. Furthermore, the amendments are similar in scope to the allowed claims found in copending application 16/524,246 (now U.S. 10,693,558). The Reasons for Allowance can be found on the Notice of Allowance for the copending application dated 2/14/2020. 
	Claim 2, claims, in part:
“provide an optical acknowledgement message to the wireless control device
that the lighting control device controller has successfully connected to the wireless
communication network, the optical acknowledgement message including an IP
address and a unique identifier associated with the lighting control device controller…”  
	Claim 2 of copending application 16/524,246 claims:
	“display, via the visual display, a second user interface to assist a user in aligning
a light source of the wireless control device with an optical receiver of the load control
device, wherein the light source of the wireless control device comprises one of a
camera flash or a portion of the display screen configured to optically alternate between
at least two colors to flash the portion of the display screen…”
The allowed embodiment discloses an alignment feature based on the flashing of a light source for the purposes of aligning the wireless control device with the optical provide an optical acknowledgement message to the wireless control device that the lighting control device controller has successfully connected to the wireless communication network…” In short the alignment feature disclosed in the copending application is a form of optical acknowledge as disclosed in the present invention, and for reasons cited herein, the claims in the present application are deemed allowable. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        
/NABIL H SYED/Primary Examiner, Art Unit 2683